Citation Nr: 1535204	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  07-32 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a postoperative deviated nasal septum.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1959 to April 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The New Orleans RO currently has jurisdiction over the appeal.  

The Veteran appeared at a hearing before a Decision Review Officer in February 2008.  A transcript of the hearing is in the Veteran's file. 

The Veteran was scheduled for a hearing before a Veterans Law Judge at his local VA office in March 2010.  He requested a postponement of that hearing in February 2010.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal (VA Form 9) submitted in October 2007, the Veteran requested a Travel Board hearing before a Veterans Law Judge at his local RO.  

The Veteran was scheduled to appear at a Travel Board hearing in March 2010.  Prior to the hearing, he requested that it be postponed.  To date, his hearing has not been rescheduled.

Because the Board may not proceed with a determination without affording the Veteran this hearing, a remand is required.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700 (a). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at his local RO.  He must be notified by letter of the date, time, and place of such hearing.  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2015).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




